SUMMARY ORDER
Rudina Prifti, through counsel, petitions for review of a BIA decision denying her motion to reopen her removal proceedings. We assume the parties’ familiarity with the underlying facts and procedural history.
This Court reviews the BIA’s denial of a motion to reopen for abuse of discretion. See Kaur v. BIA, 413 F.3d 232, 233 (2d Cir.2005) (per curiam). An abuse of discretion may be found where the BIA’s decision “provides no rational explanation, inexplicably departs from established policies, is devoid of any reasoning, or contains only summary or conclusory statements; that is to say, where the Board has acted in an arbitrary or capricious manner.” Id. at 233-34.
The BIA did not abuse its discretion in denying Prifti’s motion to reopen. The BIA reasonably found that Prifti’s motion was untimely filed under 8 C.F.R. § 1003.2(c) — the motion, which challenged the BIA’s March 31, 2004, decision was filed on December 8, 2004, well beyond the 90-day filing deadline. Additionally, we are “without jurisdiction to review petitioner’s claims to the extent that she asserts that the [BIA] abused [its] discretion when making factual determinations that she had failed to demonstrate either ‘changed’ or ‘extraordinary’ circumstances.” Xiao Ji Chen v. United States Dep’t of Justice, 434 F.3d 144, 154 (2d Cir.2006). Moreover, Prifti’s challenge to the BIA’s order denying her appeal fails, as she did not file a timely petition for review from that order.
For the foregoing reasons, the petition for review is DENIED. Having completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DENIED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(d)(1). Any other motions that may be outstanding are also DENIED as moot.